    Case 1:21-cv-01005-SOH Document 11               Filed 04/06/21 Page 1 of 4 PageID #: 31




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 EL DORADO DIVISION

ROBERT JEROME WILLIAMS JR.                                                                PLAINTIFF

v.                                     Case No. 1:21-cv-01005

GUY HUGHES, Detective Crossett Police
Department; JUSTIN DUBOSE, Detective
Crossett Police Department; DAVID CASON,
Deputy Prosecuting Attorney; and THOMAS
DEAN, Deputy Prosecuting Attorney                                                    DEFENDANTS

                                               ORDER

        This is a civil rights action filed by Plaintiff Robert Jerome Williams Jr. pursuant to 42

U.S.C. § 1983. Plaintiff proceeds pro se and in forma pauperis. The case is before the Court for

preservice screening under the provisions of the Prison Litigation Reform Act (“PLRA”). Pursuant

to 28 U.S.C. § 1915A, the Court has the obligation to screen any complaint in which a prisoner

seeks redress from a governmental entity or officer or employee of a governmental entity.

                                           I. BACKGROUND

        Plaintiff is currently an inmate in the Arkansas Division of Correction, 1 East Arkansas

Regional Unit in Marianna, Arkansas. He filed his original complaint on January 11, 2021. (ECF

No. 1). His application to proceed in forma pauperis was granted that same day. (ECF No. 3). In

response to this Court’s order, Plaintiff filed an Amended Complaint to clarify his claims on

January 28, 2021. (ECF No. 6). Plaintiff states that at the time of the alleged incidents he “wasn’t

facing any charges was a free American citizen.” Id. at p. 3. When asked to provide the date of

his conviction or probation or parole revocation he states “March, 2018.” Id.



1
 The Arkansas Department of Correction was reorganized in 2019 to become the Arkansas Department of
Corrections. The new Department is a Cabinet level department within the Arkansas State Government which
includes the Division of Correction and the Division of Community Correction.
 Case 1:21-cv-01005-SOH Document 11                     Filed 04/06/21 Page 2 of 4 PageID #: 32




           Plaintiff names the following individuals as Defendants in the Amended Complaint: Guy

Hughes and Justin Dubose — detectives with the Crossett Police Department, and David Cason

and Thomas Dean — Deputy Prosecuting Attorneys in Monticello, Arkansas. (ECF No. 6, pp. 2-

3). Plaintiff asserts three claims and is suing Defendants in their official capacities. He is seeking

compensatory and punitive damages. Id. at pp. 4-7.

           Plaintiff describes Claim One as “my Constitutional rights were violated Admendment 1,

4, 5, 8, 13, 14.” (ECF No. 6, p. 4). He alleges that on March 1, 2018, all Defendants “wrongfully

accused, detained and prosecuted for a crime [Plainitff] did not commit.” Id. He describes his

official capacity claim as, “I was accused, unlawfully detained and maliciously prosecuted.” Id.

at p. 5.

           Plaintiff describes Claim Two as “my human rights was violated. Article 1, 3, 4, 5, 7, 9,

11(2), 12, Article 25(1), 27.” (ECF No. 6, p. 5). He alleges on March 1, 2018, all Defendants

deprived him of “[his] freedom and pursuit of happiness as well as [his] liberties.” Id. Plaintiff

goes on to specifically describes his official capacity claim, stating, “I was detained 1 year and 6

months. I was forced out of my liberties all stemming from improper investigations.” Id. at p. 6.

           In Claim Three Plaintiff states, “I claim that my Civil Rights were violated. / Redress /.”

(ECF No. 6, p. 6). He alleges all Defendants violated his “right to equal treatment under the law.

. . .” Id. Plaintiff describes his official capacity claim against the Defendants as “liberties

guaranteed to all individuals by law, custom, etc. Rights caused the violation.” Id. at p. 7.

                                         II. APPLICABLE LAW

           Under the PLRA, the Court is obligated to screen the case prior to service of process being

issued. The Court must dismiss a complaint, or any portion of it, if it contains claims that: (1) are




                                                    2
 Case 1:21-cv-01005-SOH Document 11                     Filed 04/06/21 Page 3 of 4 PageID #: 33




frivolous, malicious, or fail to state a claim upon which relief may be granted; or, (2) seeks

monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b).

         A claim is frivolous if “it lacks an arguable basis either in law or fact.” Neitzke v. Williams,

490 U.S. 319, 325 (1989). A claim fails to state a claim upon which relief may be granted if it

does not allege “enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 570 (2007). “In evaluating whether a pro se plaintiff has asserted

sufficient facts to state a claim, we hold ‘a pro se complaint, however inartfully pleaded . . . to less

stringent standards than formal pleadings drafted by lawyers.’” Jackson v. Nixon, 747 F.3d 537,

541 (8th Cir. 2014) (quoting Erickson v. Pardus, 551 U.S. 89, 94 (2007)). However, a pro se

plaintiff must allege specific facts sufficient to support a claim. See Martin v. Sargent, 780 F.2d

1334, 1337 (8th Cir. 1985).

                                          III. DISCUSSION

         Defendants Hughes and Dubose are identified by Plaintiff as Detectives with the Crossett

Police Department who investigated Plaintiff in 2018. Plaintiff describes Defendants Cason and

Deen as Deputy Prosecuting Attorneys employed by the “Office of Prosecuting Attorney” in

Monticello, Arkansas, who were involved in pursuing criminal charges against Plaintiff.

         Plaintiff has failed to allege plausible official capacity claims against any of the

Defendants. Official capacity claims are “functionally equivalent to a suit against the employing

governmental entity.” Veatch v. Bartels Lutheran Home, 627 F.3d 1254, 1257 (8th Cir. 2010). In

this case, Plaintiff’s official capacity claims against Defendants Hughes and Dubose are treated as

claims against the City of Crossett, Arkansas. His claims against Defendants Cason and Dean are

treated as claims against Monticello, Arkansas. See Murray v. Lene, 595 F.3d 868, 873 (8th Cir.

2010).



                                                    3
 Case 1:21-cv-01005-SOH Document 11                  Filed 04/06/21 Page 4 of 4 PageID #: 34




       “[I]t is well established that a municipality [or county] cannot be held liable on

a respondeat superior theory, that is, solely because it employs a tortfeasor.” Atkinson v. City of

Mountain View, Mo., 709 F.3d 1201, 1214 (8th Cir. 2013). To establish municipal liability under

section 1983, “plaintiff must show that a constitutional violation was committed pursuant to an

official custom, policy, or practice of the governmental entity.” Moyle v. Anderson, 571 F.3d 814,

817 (8th Cir. 2009) (citation omitted). Plaintiff fails to identify any custom, policy, or practice

of the City of Crossett, or the City of Monticello which violated his constitutional

rights. Accordingly, Plaintiff’s official capacity claims should be dismissed.

                                        IV. CONCLUSION

       For the reasons stated above, Plaintiff’s claims against all Defendants are DISMISSED

WITHOUT PREJUDICE pursuant to 28 U.S.C. § 1915A(b).

       This dismissal of this case constitutes a strike pursuant to 28 U.S.C. § 1915(g). The

Clerk is DIRECTED to place a § 1915 strike flag on the case.

       IT IS SO ORDERED, this 6th day of April, 2021.

                                                      /s/ Susan O. Hickey
                                                      Susan O. Hickey
                                                      Chief United States District Judge




                                                 4
